 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   LAUSTEVEION JOHNSON,
                                                         Case No.: 2:15-cv-00884-JAD-NJK
12         Plaintiff(s),
                                                                        Order
13   v.
                                                                  (Docket No. 140)
14   LUIS LOPEZ, et al.,
15         Defendant(s).
16        Pending before the Court is Plaintiff’s motion to withdraw his pending motions to withdraw
17 counsel. Docket No. 140; see also Docket Nos. 137, 138 (motions to withdraw counsel). The
18 Court GRANTS Plaintiff’s motion to withdraw his pending motions.              Docket No. 140.
19 Accordingly, Plaintiff’s motions to withdraw counsel are deemed WITHDRAWN. Docket Nos.
20 137, 138. The hearing scheduled for 10 a.m. on October 31, 2019, is hereby VACATED.
21        IT IS SO ORDERED.
22        Dated: October 16, 2019
23                                                            ______________________________
                                                              Nancy J. Koppe
24                                                            United States Magistrate Judge
25
26
27
28

                                                  1
